UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CURTIS W. HATTON,                     
               Plaintiff-Appellant,
                v.
                                                No. 00-1455
THOMASVILLE FURNITURE INDUSTRIES,
INCORPORATED,
               Defendant-Appellee.
                                      
           Appeal from the United States District Court
      for the Middle District of North Carolina, at Durham.
              Frank W. Bullock, Jr., District Judge.
                         (CA-98-874-1)

                 Submitted: December 29, 2000

                     Decided: January 23, 2001

  Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Walter T. Johnson, Jr., Greensboro, North Carolina, for Appellant.
Charles A. Edwards, WOMBLE, CARLYLE, SANDRIDGE & RICE,
P.L.L.C., Raleigh, North Carolina; Richard L. Rainey, WOMBLE,
CARLYLE, SANDRIDGE & RICE, P.L.L.C., Charlotte, North Caro-
lina, for Appellee.
2              HATTON v. THOMASVILLE FURNITURE INDUS.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                                OPINION

PER CURIAM:

   Curtis W. Hatton filed suit against his former employer, Thomas-
ville Furniture Industries, Inc., ("Employer") alleging unlawful termi-
nation on account of his race in violation of Title VII of the Civil
Rights Act of 1964.1 Hatton now appeals the district court’s grant of
summary judgment to Employer on the ground that even assuming
Hatton had established a prima facie case of discrimination, he failed
to introduce sufficient evidence to create a genuine issue of material
fact that Employer’s articulated reasons for its actions were a pretext
designed to conceal an unlawful discriminatory motive. We affirm.

   This Court reviews a grant of summary judgment de novo. Higgins
v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir.
1988). Summary judgment is appropriate only if there are no material
facts in dispute and the moving party is entitled to judgment as a mat-
ter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986). This court must view the evidence in the light most
favorable to the non-moving party. Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 255 (1986).

   To establish a prima facie case of racial discrimination, Hatton
must show that (1) he is a member of a protected class, (2) he was
performing satisfactorily, and (3) he suffered adverse employment
action, (4) under circumstances giving rise to an inference of discrim-
ination. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802
(1973); Williams v. Cerberonics, Inc., 871 F.2d 452, 455 (4th Cir.
1989). If Hatton establishes a prima facie case, the burden shifts to
Employer to give legitimate non-discriminatory reasons for the
adverse treatment. Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S.
    1
    Hatton does not dispute on appeal the district court’s resolution of his
state law claims.
               HATTON v. THOMASVILLE FURNITURE INDUS.                   3
248, 254 (1981). If the Employer comes forward with legitimate rea-
sons for the adverse treatment, then Hatton must show that its deci-
sion to terminate him was false and thus evidence of intentional
discrimination. Reeves v. Sanderson Plumbing Prods., Inc., 120 S. Ct.
2097, 2109 (2000).

  We have reviewed the district court’s opinion and the materials
submitted by the parties, and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Hatton v. Thomasville
Furn., Indus., No. CA-98-874-1 (M.D.N.C. Mar. 9, 2000).2 We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED
  2
   Because Hatton did not amend his notice of appeal after the district
court’s denial of his motion for reconsideration, the issues raised in his
motion for reconsideration are not before the Court. Fed. R. App. P.
4(a)(4)(B)(ii); United States v. McGlory, 202 F.3d 664, 668 (3d Cir.
2000).